DETAILED ACTION

Response to Arguments
Applicant's arguments, Remarks, pg. 10, filed 4/18/2022 and 2/7/2022 have been fully considered.  With respect to the status of the claims are hereby acknowledged. Claims 1, 2, 6, 7, 10, 12, 31, 32, 35-39 have been amended. Claims 45-47 have been canceled. Claims 48-51 have been added. Thus, claims 1, 2, 5-8, 10, 12, 31, 32, 34-39, 41-44, and 48-51 are pending in the instant application, of which claims 1, 31 and 38 are independent.
Applicant's arguments, Remarks, pg. 10, filed 2/7/2022 with respect to the rejection of the claims on obviousness grounds under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to the newly amended claim limitations. Therefore, the examiner will rely on a new grounds of rejection in order to address the newly amended limitations. 
With respect to the applicant’s Remarks, pg. 9-10, filed 2/7/2022, the applicant’s arguments are directed, in part, to the teachings of Narayanan and the arguments state: 
Amended independent claim 1 recites, inter alias: 
based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters: causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point[.] 

The Office Action relies on Narayanan and Schaffer, and generally acknowledges the synchronization 	performed in those references, but that synchronization does not entail the features recited in 	amended claim 1. As one example, amended claim 1 recites a determination that "a first segmenter and 	a second segmenter ... have reported a common proposed boundary point having a time position that is 	later, in the content item, than a time position of a proposed boundary point from a 	third segmenter." The Office initially relies on Narayanan, pointing to the keyframes (502a/b/c). 	However, those keyframes are all at the same position in the content item.

With respect to applicant’s previous arguments, the applicant previously argued in Remarks dated 7/21/2021 that:

While Narayanan Fig. 5 shows key frames arriving at different times (i.e., Fig. 5 shows that the receiver receives frame 502b after it receives frame 502a), those key frames are all at the same time position in the content item. Narayanan assumes key frames are "consistent across all of the received stream," see Narayanan col. 5 lines 49-51, and the boundaries of the same keyframe in different streams (e.g., 502a in stream 1 and 502b in stream 2 in Narayanan fig. 5) correspond to identical time positions in the content item. Although one stream may be received later than another stream by the receiver, these key frames are at the same time position in the content item. Accordingly, the "time position" of key frame 502b is not actually "later, in the content item," than that of key frame 502a.

Therefore, the examiner will also rely on similar arguments made by the examiner in the previous Office Action. First, in response to the applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
In response to the applicant’s arguments, applicant’s claims broadly claim such that the applicant’s claims do not distinctly claim how the boundary points are generated. Stated differently, the applicant’s claims merely recite “based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters.” Stated differently, the applicant’s claims do not clearly recite how the boundary points are generated but only that the boundary points are received from the segmenters (e.g., whether the input content corresponding to a digital input media stream is previously encoded content or unencoded original content with boundary points). Based on the applicant’s arguments regarding Narayanan, the receiver of Fig. 3 and 5 for creating ABR streams is able to receive and produce “based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters.” A person of ordinary skill in the art would reasonably infer the need to synchronize the producing of ABR content especially when the content is produced live. See e.g., JAIN, RAMESH et al. US 20010018693 A1. 
The applicant’s Remarks pg. 10 relies on Narayanan’s Fig. 5 to argue that “However, ALL of those keyframe boundaries are at the SAME position IN THE CONTENT ITEM. Therefore, Narayanan does not teach or suggest "based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters causing..." as claimed.” The examiner respectfully disagrees. 
	The applicant has claimed “based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters.” However, in reviewing Narayanan Fig. 5, a person of ordinary skill in the art would reasonably infer that the encoders for Stream 1 and Stream 3 will receive packet 502 earlier in time (TsubL) than Stream 501n such that by the time the encoders for Stream 1 and Stream 3 receive a future packet (e.g., 503), the encoders will be processing a packet 503 and associated boundary point sooner than the encoder for Stream N. The inverse is also evident from the teachings of Narayanan such that any encoder that receives packet 503 later in time will be lagging behind encoders that receive packet 503 sooner in time such that some encoders are lagging behind in processing the same packets that were already received by the encoders that received the packets earlier in time. Stated differently, the encoders that receive the corresponding packets 502 earlier in time (e.g., at t.sub.1) will also be processing packets with corresponding boundary points sooner in time (i.e., will be processing corresponding packets and transmitting respective boundary points earlier in time). Therefore, the applicant’s arguments are not persuasive. 
As previously stated, the applicant’s arguments do not appear to appreciate the significant teaching value of Narayanan disclosing the need to produce ABR streams with matching boundary points in the event that the production of ABR streams is not synchronized because of delay timing issues such as latency or as disclosed in Jain.
Whereas the applicant has amended independent claim 1 to recite a first segmenter and a second segmenter for processing proposed boundary points in relation to a third segmenter, as discussed above, Narayanan teaches a plurality of Streams 1 to Stream N are processed by respective encoders and are receiving the same stream packets at different points in time. Therefore, as discussed in KSR, the Court further reiterated that the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. As such, the applicant’s arguments are not persuasive.   
Independent claims 31 and 38, while not identical to claim 1, recite similar features and will also be provided with a new grounds of rejection.
Dependent claims 2, 5-8, 10, 12, 32, 34-37, 39, and 41-44, 48-51 depend on the independent claims 1, 31, and 38, and are also not allowable at least because of that dependency.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10, 12 and 31-32, 34-39, 41-44, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanan; Karthik et al.  US 8532171 B1 (hereafter Narayanan) and further in view of Nemiroff; Robert S. et al. US 20150281751 A1 (hereafter Nemiroff) and in further view of SHAFFER; GARY US 20150201012 A1 (hereafter Shaffer) and in further view Van Veldhuisen; Brenda US 20150281752 A1 (hereafter Van Veldhuisen).
Regarding claim 1, Regarding “a method comprising: receiving, from a plurality of segmenters that are segmenting corresponding streams of a content item, a plurality of proposed boundary points corresponding to time positions in the corresponding streams of the content item; and based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters: causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point” Narayanan teaches (col. 4 ll. 29-61 – element 203 computing device receives multiple streams from encoder element 201 comprising streams of content; Narayanan Fig. 5 and col. 5 ll. 10 to col. 6 ll. 10 teaching different streams of different qualities encoded with different boundary points); Narayanan teaches (col. 4 ll. 63-67 to col. 5 ll. 1-9 – as the streams 202 arrive at computing device 203, the ABR stream creator analyzes each stream and determines key frames in order to synchronize all the streams and col. 5 ll. 10-24 and 6 ll. 11-21 – key frames occur at a particular timing position; col. 7 ll. 4-67 – time-stamp and frame-type determination wherein time stamp information is employed for syncing purposes as discussed in previous embodiments in addition to key-frame identification). A person of ordinary skill in the art would reasonably infer the need to synchronize the producing of ABR content especially when the content is produced live. The examiner interprets the teachings of Narayanan as providing a significant teaching value disclosing the need to produce ABR streams with matching boundary points in the event that the production of ABR streams is not synchronized because of delay timing issues such as latency. Whereas Narayanan teaches the use of time-stamp and frame-type determination, Narayanan does not explicitly refer to the timing position comprising a “boundary point” with respect to “causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point” but the examiner will reference how the prior art would have interpreted Narayanan to disclose boundary points based on known elements and additionally how the combined references disclose a threshold used to segment respective content streams. in reviewing Narayanan Fig. 5, a person of ordinary skill in the art would reasonably infer that the encoders for Stream 1 and Stream 3 will receive packet 502 earlier in time (T.sub.L) than Stream 501n such that by the time the encoders for Stream 1 and Stream 3 receive a future packet (e.g., 503), the encoders will be processing a packet 503 and associated boundary point sooner than the encoder for Stream N. The inverse is also evident from the teachings of Narayanan such that any encoder that receives packet 503 later in time will be lagging behind encoders that receive packet 503 sooner in time such that some encoders are lagging behind in processing the same packets that were already received by the encoders that received the packets earlier in time. Stated differently, the encoders that receive the corresponding packets 502 earlier in time (e.g., at t.sub.1) will also be processing packets with corresponding boundary points sooner in time (i.e., will be processing corresponding packets and transmitting respective boundary points earlier in time). A person of ordinary skill in the art would have understood that based on the teachings of the prior art, that in order to determine whether segments corresponding to different versions of streams generated from adaptive bitrates, then the timing information from each stream would need to be obtained and wherein boundary information as understood in the prior art comprises encoder boundary points.
Regarding “causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point” Narayanan teaches (col. 7 ll. 4-67 – related streams sent separately received at receiver 203 are synchronized by treating the streams as independent streams wherein constant key frame intervals and inconsistent key frame intervals, the key frame determination and duration of a chunk can be decided on the video data collected from a single stream in order to determine a sync point for each of the plurality of related streams and processing at least one of the received related streams; once a large lag is determined, the ABR stream creator follows the syncing procedure; see col. 4 ll. 62-67 to col. 5 ll. 1-9 analyze each stream to determine key frames in order to synchronize all the streams. Whereas Narayanan does not explicitly use the same terms “causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point”, a person of ordinary skill in the art would have understood the timing the boundary points of each stream are analyzed based on which encoders are receiving the same respective packet earlier in time and/or determine which encoders are lagging in order to perform synchronization of all the stream segments. A person of ordinary skill in the art would understand that the synching procedure of Narayanan would identify a stream which lags the synch point in order to make the lagging segment synchronize. 
With respect Narayanan not using the same terms as “boundary points” as discussed above, Nemiroff teaches adaptive streaming systems and methods that streams content at varying levels of quality corresponding to differing coding rates and further teaches timing positions comprising a “boundary point” para 0087-0097 – timing information is transmitted with Encoder Boundary Points for each content stream; see also para 0105-0106 – identifying, within the transcoding process in the transcoding processor 209, a time associated with boundary point data that indicates a time at which a component within the transcoding processor 209 processed or output the segment with the boundary point wherein the boundary point timestamp is based on the acquisition time and can be inserted in to a chunk boundary point frame or, in the EBP example, the boundary point timestamp may be inserted into an EBP structure; see also para 0033; para 0067-0068 transcoding module 120 includes marking the boundary of a media segment per configuration and passing it as embedded private metadata in an output stream 119 to the packager 121 wherein the signaling between the transcoder and the segmenter identifying segment boundaries and receives the transcoded video output from the transcoder and packages the video based on a delivery protocol, such as a proprietary deliver protocol; para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations. Nemiroff recognizes that time information in a plurality of streams may vary between transcoding modules and interfere with proper alignment of frames within a plurality of streams such that switching between streams would be irregular.  See also Nemiroff teaches para 0108-0111 – a sync point corresponds to a selected timing position such that each of the multiple transcoders, for transcoding each of the plurality of content streams, will be able to use the same timing position for a specific boundary point and results in determining a relationship between the sync point and each of the plurality of timing positions; see also para 0022 - the timing information utilized for each stream should be the exact same value across all output streams in the same group for synching between streams teaches that based on the disclosed embodiments, processing, is accomplished based on the relationship of synchronizing timing information, at least one of the plurality of encoded content streams. Nemiroff does not explicitly use the same terms such as “extend” in relation to “and based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters: causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point”, however, as discussed above, a person of ordinary skill in the art would have understood the timing the boundary points of each stream are analyzed in order to perform synchronization of all the stream segments.
As such, Nemiroff teaches the use of boundary points for synchronizing/proper alignment of video streams (e.g., a sync point corresponds to a selected timing position such that each of the multiple transcoders, for transcoding each of the plurality of content streams, will be able to use the same timing position for a specific boundary point and results in determining a relationship between the sync point and each of the plurality of timing positions). [See also Office Action, pg. 6-7, dated 5/19/2018 Jones, MUKTA KAR ET AL, and Eduardo of record incorporated herein and made of record but not relied upon in order to avoid duplicative references for supporting the understanding of encoder boundary points (EBP)].
In an analogous art, Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and further teaches that each of the transcoding nodes is able to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time. See Shaffer paragraphs 22-29 teaching in part:
[0022] Additionally, the synchronization control 16 and 18 further can adjust chunk boundaries in response to detecting a cadence-changing event.  Such boundary adjustments may be referred to herein, in some examples, as variable or dynamic boundary placement.  For example, a given synchronization control 16 or 18 can be configured to insert an adjusted boundary at a location that is different from expected (e.g., based on synchronization parameters) in response to the cadence-changing event.  If an ingested media stream already includes marked chunk boundaries, a closest boundary to the adjusted boundary location that is inserted can be removed also in response to the cadence-changing event.  A boundary identifier can be inserted at the determined adjusted boundary location.  As an example, for an ABR video stream implemented according to H.264 standard, the boundary identifier can be implemented as an instantaneous decode refresh (IDR) access unit also referred to as an IDR frame. 

[0023] As an example, assuming a fixed chunk duration and in the absence of a cadence-changing event, the chunk boundaries fall at deterministic locations in the stream (e.g., at regularly spaced intervals).  In response to a cadence-changing event, the synchronization control 16 and 18 can adjust the cadence according to an offset that is calculated.  In some examples, the offset can be calculated based on a difference between the originally scheduled, boundary location (assuming the cadence-changing event did not occur) and the location of the adjusted boundary location in response to the cadence-changing event.  Thus, the cadence can describe a sequence of scheduled boundary locations including an amount of offset, which scheduled boundary locations can be described relative to an arbitrary initial point in the timeline of the media source (e.g., modulo the nominal chunk duration).  The amount of offset can thus be cumulative to adjust the cadence for any number of cadence-changing events.

See also Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time.
A teaching, suggestion, or motivation to modify Narayanan in light of the teachings of Nemiroff is further evidenced in Van Veldhuisen identifying a known problem with respect to mismatch of alignment time between different streams caused by a plurality of known delays (para 46--67, 77-87, 98-102 mismatch of time alignment between different stream representations, i.e., profiles, output from the transcoder 102 or, more specifically, a mismatch between the outputs from the transcoding processor 209. For example, for output stream groups output across different devices or from different units that may be in different locations, the output streams often have out of synch source clock times. While each chassis may read from the same source clock server, the two values read by each respective chassis will not be identical. Even if the chassis sends a read request from the server at exactly at the same time, the two chassis will not receive the same value due to the difference in network delays. Delays may also occur from component to component within a chassis, as well as in the respective operating system reading the time. It is further noted that the varying source clock times can cause jitter, causing an interruption when shifting between streams from the different servers when that clock time is used in a boundary point frame.) Van Veldhuisen para 108 teaches a chassis with a plurality of transcoding processors must slew (i.e., modify) the offset to a new offset based on a recently captured time and the modified/updated offset value is used to compute the time value for a boundary point frame, such as the time for insertion in to the EBP at the segment and fragment boundary. A person of ordinary skill in the art would have appreciated the benefit of a chassis with a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates. With respect to the deficiency of Narayanan and Nemiroff not using the terms related to a “proposed boundary point”, based on the teachings of Van Veldhuisen, a person of ordinary skill would have seen the obvious benefit of utilizing the timing information for the most recent video stream accessed by a viewer in order utilize the timing information when switching to different adaptive bit rate streams; to determine how most recent boundary point in a particular stream over other streams with greater latency delay timing. Therefore, a person of ordinary skill in the art would have seen the obvious benefit of utilizing boundary positions as taught by Narayanan, Nemiroff, and Van Veldhuisen to identify a content stream which lags a sync point and in order to use segment boundaries marked by introducing Boundary Points (BP) that mark the location of the segment boundaries in the segmented streams in order to align/synchronize adaptive bit rate streams to switch cleanly between the format representations. The applicant’s limitation relating to (“and based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters: causing the third segmenter to extend a current segment of the content item until a time position that is at or after the time position of the common proposed boundary point”) is understood as the plurality of streams being asynchronous from each other and the invention allows the encoder to maintain a frame-accurate, time-based association of output frames to allow the switching between video streams at required points such as GOP I-frame boundaries in adaptive bit rate streams.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanan's method for segmenting multiple media streams of differing qualities (e.g., bit rates) comprising a plurality of encoders which utilizes timing data (e.g., time-stamp and frame-type determination) in determining timing positions for frames of the corresponding video streams within one of the received media streams for synchronizing multiple related streams by further incorporating known elements of Nemiroff’s adaptive streaming systems and methods that streams content at varying levels of quality corresponding to differing coding rates and further teaches timing positions comprising a “boundary point” because the combination would enable the computing device to identify the timing information and boundary information in packets corresponding to each segment and/or fragment boundary and facilitate the processing, synchronization, and alignment of the plurality of streams. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanan and Nemiroff by further incorporating known elements of Shaffer’s  comprising two or more transcoding nodes for generating ABR streams wherein each of the transcoding nodes is able to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time in order to take into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates with a plurality of transcoding segmenters for resolving different time positions for a plurality of proposed boundary points wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters in order to  improve the combination of Narayanan and Nemiroff by taking into consideration of disruptions that will occur in the synchronization/alignment if segments are not synchronized at a time position that is at or after the time position of a first boundary point that is later in time than a second boundary point as taught by Van Veldhuisen (i.e., plurality of encoders which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates wherein the chassis with a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters). 
See also prior art made of record but not relied upon: Jones; Anthony Richard US 20150256906 A1 disclosing known elements with respect to creating chunks of video content from a plurality of segments/fragments comprising boundary points relating to timing information and recognizing the need to synchronize/align a plurality of streams of video content generated from the same video with adaptive bit rate processing.

Regarding claim 2, “further comprising: causing the first segmenter to mark a segment boundary of a first stream of the content item at the time position of the common proposed boundary point” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the prior art as discussed in Narayanan, Nemiroff, Shaffer, and Van Veldhuisen teaches (Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time. See also the synchronization of segments wherein chunks are aligned to enable switching between ABR streams (see Nemiroff para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations; See also Van Veldhuisen identifying a known problem with respect to mismatch of alignment time between different streams caused by a plurality of known delays (para 46--67, 77-87, 98-108 mismatch of time alignment between different stream representations.

Regarding claim 5, “wherein each of the indications comprises an indication of an encoder boundary point in a corresponding one of the encoded content item” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein the prior art as discussed in Narayanan, Nemiroff, Shaffer, and Van Veldhuisen teaches (Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time. See also the combination of Narayanan, Nemiroff, Shaffer, and Van Veldhuisen teaches rendering obvious use of EBP for each received video stream previously encoded or not encoded to produce variable bit rate encoding.
Regarding claim 6, “wherein the common boundary point comprises a most common boundary point of the plurality of boundary point” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5 and wherein Narayanan teaches (col. 7 ll. 4-67 – related streams sent separately received at receiver 203 are synchronized by treating the streams as independent streams wherein constant key frame intervals and inconsistent key frame intervals, the key frame determination and duration of a chunk can be decided on the video data collected from a single stream in order to determine a sync point for each of the plurality of related streams and processing at least one of the received related streams; once a large lag is determined, the ABR stream creator follows the syncing procedure; see col. 4 ll. 62-67 to col. 5 ll. 1-9 analyze each stream to determine key frames in order to synchronize all the streams). See also Van Veldhuisen identifying a known problem with respect to mismatch of alignment time between different streams caused by a plurality of known delays (para 46--67, 77-87, 98-108 mismatch of time alignment between different stream representations. See also Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time.

Regarding claim 7, “wherein a first encoding, of the content item and corresponding to the first segmenter, and a second encoding, of the content item and corresponding to the second segmenter, are encoded at different bitrates” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-6 wherein Narayanan, Nemiroff, Shaffer and Van Veldhuisen disclose use of EBP for each received video stream previously encoded to produce variable bit rate encoding and wherein Narayanan teaches col. 4 ll. 36-37 (the streams 202 are different qualities (bit rates) of the same content). See also Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time.

Regarding claim 8, “wherein each encoding, of a plurality of encodings of the content item, is associated with a multicast group” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-7 wherein Narayanan (col. 6:28-37) teaches media streams associated with a unicast or multicast. See also Shaffer para 26, 36, 55 disclosing use of multicast transmission.

Regarding method claims 10, “after a determination that the third segmenter has extended the current segment until a time position that is at the time position of the common proposed boundary point, causing the third segmenter to mark a segment boundary of the content item at the time position of the first common boundary point” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-8 wherein the prior art as discussed in Narayanan, Nemiroff, Shaffer, and Van Veldhuisen teaches (Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time. See also the synchronization of segments wherein chunks are aligned to enable switching between ABR streams (see Nemiroff para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations; See also Van Veldhuisen identifying a known problem with respect to mismatch of alignment time between different streams caused by a plurality of known delays (para 46--67, 77-87, 98-108 mismatch of time alignment between different stream representations.

Regarding the method of claim 12, “receiving, from the first segmenter a next proposed boundary point; determining a most recent proposed boundary point from each segmenter of the plurality of segmenters; and using the most recent proposed boundary points, from the plurality of segmenters, to select one or more segmenters, from the plurality of segmenters, to process new proposed boundary points” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5-8, and 10 and wherein based on the teachings of the combination of references teach the addition of new encoder boundary point and wherein the prior art as discussed in Narayanan, Nemiroff, Shaffer and Van Veldhuisen teaches the synchronization of segments wherein chunks are aligned to enable switching between ABR streams (Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time; see also Nemiroff para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching.  In other words, chunk boundary points are synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile.  In embodiments, an IDR synch is complemented by a boundary point synch; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations; see also Van Veldhuisen para 108 teaches a chassis with a plurality of transcoding processors must slew (i.e., modify) the offset to a new offset based on a recently captured time and the modified/updated offset value is used to compute the time value for a boundary point frame, such as the time for insertion in to the EBP at the segment and fragment boundary. A person of ordinary skill in the art would have appreciated the benefit of a chassis with a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates.

Regarding apparatus and system claims 31-32, 34-39, 41-44 are rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5-8, 10 and 12 because the elements of the method claims are taught by the methods, apparatus, and systems of the combination of prior art and because the steps of the method are easily converted into elements of an apparatus and system comprising computer components. Furthermore, Shaffer as discussed in the rejection of claims 1-2, 5-8, 10 and 12 discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time; see also Nemiroff paragraph [0085] teaches the transcoding processor 209, a segment or fragment boundary, as well as other content metadata (e.g. SCTE 35 splicing points) can be identified and marked by the transcoder 102 before being passed to the packager 121. Nemiroff teaches timing positions comprising a “boundary point” para 0087-0097 – timing information is transmitted with Encoder Boundary Points for each content stream; see also para 0105-0106 – identifying, within the transcoding process in the transcoding processor 209, a time associated with boundary point data that indicates a time at which a component within the transcoding processor 209 processed or output the segment with the boundary point wherein the boundary point timestamp is based on the acquisition time and can be inserted in to a chunk boundary point frame or, in the EBP example, the boundary point timestamp may be inserted into an EBP structure; see also para 0033; para 0067-0068 transcoding module 120 includes marking the boundary of a media segment per configuration and passing it as embedded private metadata in an output stream 119 to the packager 121 wherein the signaling between the transcoder and the segmenter identifying segment boundaries and receives the transcoded video output from the transcoder and packages the video based on a delivery protocol, such as a proprietary deliver protocol; para 0067 – each of the transport streams within the same adaptive streaming group to have the same segment and fragment boundary on the same key or IDR frame for downstream seamless switching; para 0068 – teaches EBP and timing positions correspond wherein the embodiments described apply to a Network Time Protocol (NTP) sync for Encoder Boundary Point (EBP) implementations. See also Nemiroff teaches para 0108-0111 – a sync point corresponds to a selected timing position such that each of the multiple transcoders, for transcoding each of the plurality of content streams, will be able to use the same timing position for a specific boundary point and results in determining a relationship between the sync point and each of the plurality of timing positions.  See also Van Veldhuisen identifying a known problem with respect to mismatch of alignment time between different streams caused by a plurality of known delays (para 46--67, 77-87, 98-102 mismatch of time alignment between different stream representations, i.e., profiles, output from the transcoder 102 or, more specifically, a mismatch between the outputs from the transcoding processor 209. For example, for output stream groups output across different devices or from different units that may be in different locations, the output streams often have out of synch source clock times. While each chassis may read from the same source clock server, the two values read by each respective chassis will not be identical. Even if the chassis sends a read request from the server at exactly at the same time, the two chassis will not receive the same value due to the difference in network delays. Delays may also occur from component to component within a chassis, as well as in the respective operating system reading the time. It is further noted that the varying source clock times can cause jitter, causing an interruption when shifting between streams from the different servers when that clock time is used in a boundary point frame.) Van Veldhuisen para 108 teaches a chassis with a plurality of transcoding processors must slew (i.e., modify) the offset to a new offset based on a recently captured time and the modified/updated offset value is used to compute the time value for a boundary point frame, such as the time for insertion in to the EBP at the segment and fragment boundary. A person of ordinary skill in the art would have appreciated the benefit of a utilizing a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates. With respect to the deficiency of Narayanan and Nemiroff not using the terms related to a numbering of “proposed boundary point”, based on the teachings of Shaffer and Van Veldhuisen, a person of ordinary skill would have seen the obvious benefit of utilizing the timing information for the most recent boundary point in a particular stream over other streams with greater latency delay timing. Therefore, a person of ordinary skill in the art would have seen the obvious benefit of utilizing boundary positions as taught by Narayanan, Nemiroff, Shaffer, and Van Veldhuisen to identify a content stream which lags a sync point and in order to use segment boundaries marked by introducing Boundary Points (BP) that mark the location of the segment boundaries in the segmented streams in order to align/synchronize adaptive bit rate streams to switch cleanly between the format representations. The applicant’s limitation are interpreted and understood as the plurality of streams being asynchronous by enabling the different encoders/transcoders to share timing data and the invention allows the encoder to maintain a frame-accurate, time-based association of output frames to allow the switching between video streams at required points (e.g., such as GOP I-frame boundaries in adaptive bit rate streams). See also Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time) wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates. The combination of prior art renders obvious the use of a plurality of proposed boundary points associated with timing information for each segmenter in order to synchronize a plurality of video streams for the same content but with each stream having different adaptive bit rates.

Regarding claim 48, “further comprising: based on a determination that the time position of the common proposed boundary point is earlier, in the content item, than a time position of a proposed boundary point from a fourth segmenter: retain the fourth proposed boundary point; and cause the first segmenter and the second segmenter to process a next proposed boundary” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-8, 10, 12 wherein the claim is interpreted and is understood as the plurality of streams being asynchronous by enabling the different encoders/transcoders to share timing data and the invention allows the encoder to maintain a frame-accurate, time-based association of output frames to allow the switching between video streams at required points (e.g., such as GOP I-frame boundaries in adaptive bit rate streams). The applicant’s independent claim recites “based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters.” Therefore, in reviewing Narayanan Fig. 5, a person of ordinary skill in the art would reasonably infer that the encoders for Stream 1 and Stream 3 will receive packet 502 earlier in time (TsubL) than Stream 501n such that by the time the encoders for Stream 1 and Stream 3 receive a future packet (e.g., 503), the encoders will be processing a packet 503 and associated boundary point sooner than the encoder for Stream N. The inverse is also evident from the teachings of Narayanan such that any encoder that receives packet 503 later in time will be lagging behind encoders that receive packet 503 sooner in time such that some encoders are lagging behind in processing the same packets that were already received by the encoders that received the packets earlier in time. Stated differently, the encoders that receive the corresponding packets 502 earlier in time (e.g., at t.sub.1) will also be processing packets with corresponding boundary points sooner in time (i.e., will be processing corresponding packets and transmitting respective boundary points earlier in time). With respect to claim 48 reciting a proposed boundary point from a fourth segmenter, the limitation is analyzed and rejected on the same grounds as the independent claim reciting “a proposed boundary point from a third segmenter” when compared to the first and second segmenter wherein the combination of prior art renders obvious utilizing a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points (e.g., Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time) wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates. The combination of prior art renders obvious the use of a plurality of proposed boundary points associated with timing information for each segmenter in order to synchronize a plurality of video streams for the same content but with each stream having different adaptive bit rates.

Regarding claim 49, “further comprising: based on a determination that the time position of the common proposed boundary point is earlier, in the content item, than a time position of a proposed boundary point from a fourth segmenter: causing the first segmenter and the second segmenter to process a next proposed boundary while the fourth segmenter is not processing a next boundary” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 5-8, 10, 12, and 48 wherein the claim is interpreted and is understood as the plurality of streams being asynchronous by enabling the different encoders/transcoders to share timing data and the invention allows the encoder to maintain a frame-accurate, time-based association of output frames to allow the switching between video streams at required points (e.g., such as GOP I-frame boundaries in adaptive bit rate streams). The applicant’s independent claim recites “based on a determination that a first segmenter and a second segmenter, of the plurality of segmenters, have reported a common proposed boundary point having a time position that is later, in the content item, than a time position of a proposed boundary point from a third segmenter of the plurality of segmenters.” Therefore, in reviewing Narayanan Fig. 5, a person of ordinary skill in the art would reasonably infer that the encoders for Stream 1 and Stream 3 will receive packet 502 earlier in time (TsubL) than Stream 501n such that by the time the encoders for Stream 1 and Stream 3 receive a future packet (e.g., 503), the encoders will be processing a packet 503 and associated boundary point sooner than the encoder for Stream N. The inverse is also evident from the teachings of Narayanan such that any encoder that receives packet 503 later in time will be lagging behind encoders that receive packet 503 sooner in time such that some encoders are lagging behind in processing the same packets that were already received by the encoders that received the packets earlier in time. Stated differently, the encoders that receive the corresponding packets 502 earlier in time (e.g., at t.sub.1) will also be processing packets with corresponding boundary points sooner in time (i.e., will be processing corresponding packets and transmitting respective boundary points earlier in time). With respect to claim 49 reciting a proposed boundary point from a fourth segmenter in relation to a common proposed boundary point for a first and second segmenter recited in the independent claims, the limitation is analyzed and rejected on the same grounds as the independent claim reciting “a proposed boundary point from a third segmenter” when compared to the first and second segmenter wherein the combination of prior art renders obvious utilizing a plurality of segmenters for resolving different time positions for a plurality of proposed boundary points (e.g., Shaffer, discloses two or more transcoding nodes for generating ABR streams (para 14-29) and Shaffer paragraphs 30-42 teaching each of the transcoding nodes is able to mark a segment boundary independent of the other transcoders and to extend a current segment of the content item until a time position that is at or after the time position of a proposed boundary point obtained from a different transcoding node that is later in time) wherein a particular timing position is later in the content of other proposed boundary points in order to establish a offset to synchronize segments produced by independent segmenters on a chassis which takes into account a plurality of delays/latency when producing video streams for the same content but with each stream having different adaptive bit rates. The combination of prior art renders obvious the use of a plurality of proposed boundary points associated with timing information for each segmenter in order to synchronize a plurality of video streams for the same content but with each stream having different adaptive bit rates.

Regarding claim 50, “further comprising determining that a presentation timestamp of the common proposed boundary point is later than a presentation timestamp of the proposed boundary point from the third segmenter” is further is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-7 wherein the claim is interpreted and is understood as the plurality of streams being asynchronous by enabling the different encoders/transcoders to share timing data and the invention allows the encoder to maintain a frame-accurate, time-based association of output frames to allow the switching between video streams at required points (e.g., such as GOP I-frame boundaries in adaptive bit rate streams).

Regarding claim 51, “further comprising determining that the time position of the common proposed boundary point and the time position of the proposed boundary point from the third segmenter correspond to different presentation timestamps (PTS) in the content” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 and 5-7 wherein the claim is interpreted and is understood as the plurality of streams being asynchronous by enabling the different encoders/transcoders to share timing data and the invention allows the encoder to maintain a frame-accurate, time-based association of output frames to allow the switching between video streams at required points (e.g., such as GOP I-frame boundaries in adaptive bit rate streams). See also Van Veldhuisen disclosing use of different presentation time stamps (e.g., PTS for separate elementary streams or PTS for an encoder being the sum of encoder and decoder buffer delays added to the PCR value as discussed in para 0092. Therefore, a person of ordinary skill in the art would reasonably infer that a common proposed boundary point and a proposed boundary point from a different encoder would correspond to different PTS in the content based on how the PTS is calculated. See also the prior art recognizes that depending on when time data for each stream is obtained affects the timing of each stream, See also Van Veldhuisen [0067], [0092-0093],[0105-0110] disclosing embodiments for inter-chassis or inter-chip synchronization for synching different output stream representations. The techniques for inter-chassis or inter-chip synchronization that enable downstream seamless switching. Embodiments are disclosed that enable each of the transport streams within the same adaptive streaming group to have the same segment and/or fragment boundary on the same key or IDR frame for downstream seamless switching. In other words, the disclosed techniques may be used when chunk boundary points must be synchronized across each output stream representation such that the chunk boundary point is placed on the same picture (same PTS) in each output stream representation or profile. In embodiments, an IDR synch is complemented by a boundary point synch. See also Narayanan disclosing “Time stamps for each received media stream are obtained from the program-time-stamp (PTS) field of the transport stream packet. The time stamp information is employed for syncing purposes as discussed above.”





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421